DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because they fail to label the element boxes in Figures 2 and 3. Without some indication as to the content of the boxes (or preferably symbols of the actual elements) it is not clear as to what the elements are and they are not explanatory to a reader as a quick method of determining the general background of the invention. See MPEP 608.02 and 37 CFR 1.84 (o) -- Legends --
Suitable descriptive legends may be used, or may be required by the Examiner, where necessary for understanding of the drawing, subject to approval by the Office. They should contain as few words as possible.

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim language is directed towards signal manipulation without a concrete step or utility step further disclosing a tangible effect or result of said signal. The claim limitations when considered separately and in combination, they do not add significantly more or add meaningful limitation to the abstract idea. Signals by itself are not statutory. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 7-8, 10-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takegoshi et al. (US 2011/0187371 A1).
With respect to claim 1, Takegoshi discloses a magnetic resonance tomograph comprising (see Figures 1 and 4): a transmitting antenna; a receiving antenna (see transmit-receive coil #37 in Figure 4 or probe #6 in Figure 1); and a high-frequency unit configured to switch over the transmitting antenna, the receiving antenna, or the transmitting antenna and receiving antenna from a transmitting state to a receiving state (see paragraphs 0008-0010 disclosing a duplexer performing said switching using diodes, see said duplexer #31 in Figure 4) in a period of less than 40 microseconds (see paragraph 0091 disclosing 10 microseconds).  
With respect to claim 2, Takegoshi discloses the high-frequency unit comprises one or more detuning devices, a duplexer, or one or more detuning devices and the duplexer and a drive circuit (see duplexer #31 in Figure 4), wherein the drive circuit is configured simultaneously to initiate switchover from a transmitting state to a receiving state for the one or more detuning devices, the duplexer, or the one or more detuning devices and the duplexer (see paragraphs 0008-0010 disclosing switching using the duplexer).   
With respect to claim 4, Takegoshi discloses a pickup coil configured to pick up a decay of the transmitting antenna after emission of an excitation pulse (see paragraph 0088).  
With respect to claim 5, Takegoshi discloses the high-frequency unit is further configured, in the transmitting state, to pick up with the receiving antenna an emission of the transmitting antenna (see paragraph 0068-0070).   
With respect to claim 7, Takegoshi discloses the high-frequency unit comprises a high-frequency power amplifier with a control signal input for suppressing emission (see Figure 1, preamplifier #4 with control means #2 and #3 and control computer #10).  
With respect to claim 8, Takegoshi discloses a method for operating a magnetic resonance tomograph with a high-frequency unit, the method comprising: exciting nuclear spins in an object under examination with an excitation pulse by the high-frequency unit via a transmitting antenna in a transmitting state (see transmit-receive coil #37 in Figure 4 or probe #6 in Figure 1), switching over from the transmitting state to a receiving state (see paragraphs 0008-0010 disclosing a duplexer performing said switching using diodes, see said duplexer #31 in Figure 4), wherein switchover proceeds in less than 40 microseconds (see paragraph 0091 disclosing 10 microseconds); and in the receiving state, receiving a magnetic resonance signal with a receiving antenna (see paragraphs 0008-0010).   
With respect to claim 10, Takegoshi discloses the high-frequency unit comprises a duplexer between a high-frequency power amplifier and the transmitting antenna and (as seen on Figure 1 showing duplexer #5 between MR probe #6 and preamplifier #4), in the receiving state, the transmitting antenna remains in electrical signal connection with the transmitting antenna (see paragraphs 0008-0010).  
With respect to claim 11, Takegoshi discloses the high-frequency unit comprises a duplexer between a high-frequency power amplifier and the transmitting antenna with two switches for switching over between transmitting state and receiving state (see Figure 2 showing cross diodes #13 and #14 for performing the switching of states as disclosed in paragraphs 0008-0010), wherein the high-frequency unit switches the two switches in succession on switchover from the transmitting state to the receiving state (see paragraphs 0008-0010).  
With respect to claim 13, Takegoshi discloses a non-transitory computer implemented storage medium that stores machine-readable instructions executable by at least one processor of a magnetic resonance tomograph, the machine-readable instructions comprising: exciting nuclear spins in an object under examination with an excitation pulse by a high-frequency unit of the magnetic resonance tomograph via a transmitting antenna in a transmitting state (see transmit-receive coil #37 in Figure 4 or probe #6 in Figure 1), switching over from the transmitting state to a receiving state (see paragraphs 0008-0010 disclosing a duplexer performing said switching using diodes, see said duplexer #31 in Figure 4), wherein switchover proceeds in less than 40 microseconds (see paragraph 0091 disclosing 10 microseconds); and in the receiving state, receiving a magnetic resonance signal from a receiving antenna (see paragraphs 0008-0010).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Takegoshi et al. (US 2011/0187371 A1) in view of Stack et al. (US 2019/0377040 A1).
With respect to claim 12, Takegoshi discloses the claimed invention as stated above except for specifying that in the receiving state, a transmit coil is a body coil and the body coil remains in a tuned state.  However, Stack discloses that in the receiving state, a transmit coil is a body coil and the body coil remains in a tuned state (see paragraph 0025). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have in the receiving state, a transmit coil being a body coil and the body coil remains in a tuned state as taught by Stack with Takegoshi’s MR device for the purpose of disclosing different types of antenna configurations used in MR systems according to the type of examination while operating at a tuned frequency for data acquisition. 



Allowable Subject Matter
Claims 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art cited in the PTO 892 not relied upon discloses different MR devices that operates with switching means to switch between the transmission and reception modes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIXOMARA VARGAS/Primary Examiner, Art Unit 2858